 

Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to that certain Employment Agreement ("Amended Agreement")
between Campus Crest Communities, Inc. (the "Company") and Donald L. Bobbitt,
Jr., an individual ("Employee") (the Company and Employee are hereinafter
collectively referred to as the "Parties") is made and entered into as of the
5th day of August, 2013 (the "Effective Date").

RECITALS

 

A.           The Parties previously executed that certain Employment Agreement
dated October 19, 2010 (the "2010 Agreement"), a copy of which is attached
hereto as Exhibit A.

B.           The Parties now mutually desire to amend and modify the 2010
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1.            Effective Date. The effective date of the 2010 Agreement is hereby
amended to January 1, 2013.

 

2.            Employment. Section 1 of the Agreement is hereby amended by adding
the following new sentence to the end of such section: “Notwithstanding the
other provisions of this Section 1, Employee is authorized to make and manage
personal business investments of his choice, including, without limitation, the
management of family-owned companies and investments, subject to the limitations
set forth in the Confidentiality and Noncompetition Agreement (as defined below)
and provided that such activities do not materially interfere with the
performance of the Employee’s duties under the Amended Agreement.”

 

3.           Term. Section 3 of the Agreement is hereby amended as follows:
"This Agreement shall be for an initial term of two years, expiring on the
second anniversary of the date hereof; provided, however, it shall automatically
renew for additional one year terms on each anniversary date hereof unless
notice of expiration is given in writing at least 90 days prior to expiration of
the then current term. For the sake of clarity, notification of a non-renewal by
the Company within the prescribed 90 day period shall not be considered a
"termination" by the Company and as such, shall not invoke the Payment Upon
Termination provisions described in Section 3(B), below, which are only
applicable for a termination of employment occurring during the term.

 

The Company may terminate this Agreement at any time for Cause or without Cause
(as defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, his role as an officer. If Employee is serving as a member of the Company’s
Board, Employee agrees to resign from the Board effective immediately upon
termination of this Agreement."

 

1

 

 

4.            Section 3(B)(ii)(b) of the Agreement is hereby amended as follows:

 

(b)          Without Cause. The Company may terminate this Agreement without
Cause effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
sixty (60) days following Employee’s Termination Date, shall be subject to
applicable withholdings and shall be subject to Employee signing a Release (as
defined below) on or before the sixtieth (60th) day following Employee’s
Termination Date and all revocation periods applicable to such Release having
expired on or prior to the sixtieth (60th) day following Employee’s Termination
Date. Such payments will commence within sixty (60) days following Executive’s
termination, with the exact commencement of payments to be determined in the
sole discretion of the Company, provided that if such sixty (60) day period
commences in one calendar year and ends in the next, the payments will commence
in the second calendar year with the first payment to include all payment that
would have otherwise been made but for the provisions of this sentence. For the
avoidance of doubt, Employee shall not be entitled to any severance and bonus
payments if the Employee has not signed the Release, and if all revocation
period applicable to the Release have not expired on or prior to the sixtieth
(60th) day following Employee’s Termination Date. In addition, the severance and
bonus payments outlined in this Section are contingent on Employee fully
complying with the terms of the Confidentiality and Noncompetition Agreement
signed contemporaneously herewith. If Employee fails to so comply, Employee
agrees that the Company has the right to cease making the payments described in
this Section and that the Company is entitled to recover from Employee any
payments it has already made to Employee.

 

5.            The first paragraph of Section 3(B)(iii) of the Agreement is
hereby amended as follows:

 

(iii)        Change in Control. In the event, within 24 months following a
Change in Control of the Company: (A) Employee is terminated without Cause by
the Company, or (B) Employee terminates his employment for Good Reason, in lieu
of the severance payment outlined in (b) above, Employee will receive, in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of (i) Employee’s then current Base
Salary, as adjusted for any increase thereto and (ii) an amount equal to
Employee’s previous year’s Incentive Compensation Plan payment. In the event
Employee did not receive an Incentive Compensation Plan payment the previous
year, the incentive amount shall be 50% of the “target amount” as defined in the
Company’s Incentive Compensation Plan for the year in which termination occurs.
Any amounts payable under this subparagraph shall be paid in a lump sum within
60 days of the Termination Date subject to subsection 3(C) hereof, shall be
subject to applicable withholdings and shall be subject to Employee signing a
Release on or before the sixtieth (60th) day following Employee’s Termination
Date and all revocation periods applicable to such Release having expired on or
prior to the sixtieth (60th) day following Employee’s Termination Date. Such
payments will commence within sixty (60) days following Executive’s termination,
with the exact commencement of payments to be determined in the sole discretion
of the Company, provided that if such sixty (60) day period commences in one
calendar year and ends in the next, the payments will commence in the second
calendar year with the first payment to include all payment that would have
otherwise been made but for the provisions of this sentence. For the avoidance
of doubt, Employee shall not be entitled to any severance and bonus payments if
the Employee has not signed the Release, and if all revocation period applicable
to the Release have not expired on or prior to the sixtieth (60th) day following
Employee’s Termination Date. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

2

 

 

6.            Exhibit A. Exhibit A is hereby amended as follows:

 

(i)          Section (B) shall read, "Employee shall receive a base salary of
$320,000 per year ("Base Salary"). Thereafter, Employee’s Base Salary shall be
reviewed annually by the Company’s Compensation Committee and the Board of the
Company and may be adjusted upward in its sole discretion. The Base Salary shall
be paid during the period of employment, by direct deposit according to the
Company’s current standard pay practice of 26 pay periods per year
(semi-monthly) or in accordance with the Company’s relevant policies and
practices in effect from time to time, including normal payroll practices, and
shall be subject to all applicable employment and withholding taxes";

 

(ii)         Section (C) shall read, "In addition to the Base Salary, Employee
is eligible to participate in the Company’s Incentive Compensation Plan (the
“Plan”) with a target potential bonus equal to seventy five percent (75%) of his
Base Salary, with the potential to achieve one hundred percent (100%) of Base
Salary if stretch performance targets are achieved. This plan shall be approved
annually by the Compensation Committee and approved by the Board of the Company.
Employee’s eligibility for or entitlement to any payments under the Plan shall
be subject to the terms of the Plan."

 

(iii)        Section (D) shall be omitted;

 

(iv)        Section (E) shall read, "In accordance with its terms, Employee is
eligible to participate in the Company’s Equity Incentive Compensation Plan (the
“EICP”) with an annual target equity award with a value equal to seventy five
percent (75%) of his Base Salary, with the potential to achieve one hundred
percent (100%) of Base Salary if stretch performance targets are achieved. The
annual target shall be adjusted annually by the Compensation Committee and
approved by the Board of the Company. Employee’s eligibility for or entitlement
to any payments under the EICP shall be subject to the terms of the EICP".

 

(v)         Section (F) shall read, “Employee shall receive a monthly car
allowance of $1,000 and shall be reimbursed for the costs of reasonable repairs,
operating expenses and gas.”

 

3

 

 

7.            Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Amended Agreement and has had access to independent
legal counsel of his choice to the extent deemed necessary to interpret the
legal effect hereof. The Parties represent and acknowledge that they are
knowingly and voluntarily entering into this Amended Agreement.

 

8.            Governing Law. This Amended Agreement shall be interpreted,
construed and governed according to the laws of the State of North Carolina. For
any claims for relief which are excepted from the arbitration provision as set
out above, the Parties submit to the service and exclusive personal jurisdiction
of the federal or state courts of Charlotte, North Carolina and irrevocably
waive all defenses inconsistent with the terms of this Section.

 

9.            Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys' fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

10.           Offset. The Company shall have the right to offset against any
sums payable to Employee, any amounts owing to the Company as a result of
expense account indebtedness, failure to return Company property, or other
advances or debts due.

 

11.           Counterparts. This Amended Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

12.           Interpretation. The language used in this Amended Agreement shall
not be construed in favor of or against either of the Parties, but shall be
construed as if both of the Parties prepared this Amended Agreement. The
language used in this Amended Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any such Party.

 

13.           Successors and Assigns. This Amended Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns,
including, without limitation, any entity which may acquire all or substantially
all of the Company's assets and business or into which the Company may be
consolidated or merged, and Employee, his heirs, executors, administrators and
legal representatives. Employee may not assign any of his obligations under this
Amended Agreement.

 

14.           Compliance with Section 409A of the Code. This Amended Agreement
is intended to comply with, or otherwise be exempt from Section 409A of the
Code, and any regulations and Treasury guidance promulgated thereunder and all
ambiguities shall be interpreted in a manner consistent with such intent.

 

4

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Amended Agreement as
of the date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.         By: /s/ Ted W. Rollins       Name:  Ted
W. Rollins       Title:  Chief Executive Officer       EMPLOYEE:       /s/
Donald L. Bobbitt, Jr.   DONALD L. BOBBITT, JR.

 

5

 

 

Exhibit A

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
19th day of October, 2010 (the “Effective Date”), by and between Campus Crest
Communities, Inc. (the “Company”), and Donald L. Bobbitt, Jr., an individual
(“Employee”) (the Company and Employee are hereinafter sometimes collectively
referred to as the “Parties”).

RECITALS

 

A.           The Company desires to employ Employee as Chief Financial Officer
of the Company on the terms and conditions hereinafter set forth.

 

B.           Employee desires to accept such employment on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.          Employment. The Company hereby employs Employee as Chief Financial
Officer of the Company, and Employee hereby accepts such employment, upon the
terms and conditions hereinafter set forth. Employee shall manage the financial
operations of the Company and shall have such other duties and authority as are
customary for such position and as shall from time to time be assigned to
Employee by the Chief Executive Officer and the Board of Directors (“Board”) of
the Company in their discretion. Employee shall faithfully and to the best of
his ability fulfill such duties and shall devote his full business time,
attention, skill and efforts with undivided loyalty to the performance of such
duties. Employee shall abide by all of the rules, regulations and policies
established or promulgated (whether communicated in writing, electronically or
orally) by the Company from time to time. Employee agrees that so long as he is
an employee of the Company he shall not, without obtaining the express prior
approval in writing of the Chief Executive Officer and the Board of the Company,
engage in any employment, consulting activity or business other than for the
Company.

 

2.          Compensation and Benefits. During his employment under this
Agreement, Employee shall receive the compensation and benefits more
particularly described on Exhibit A attached hereto and made a part hereof. In
the event the Company terminates the Incentive Compensation Plan provided for in
Exhibit A hereto, the Company shall establish a new plan or such other
arrangement as shall be mutually agreeable to the Company and Employee which
shall provide Employee with substantially similar economic benefits to those
provided under the Incentive Compensation Plan. Furthermore, no amendment or
modification to the Incentive Compensation Plan shall reduce the benefits to be
provided thereunder without the consent of Employee. Any payments referenced
hereunder shall be subject to applicable taxes and other withholdings.

 

A-1

 

 

3.          Termination. This Agreement shall be for an initial term of two
years, expiring on the second anniversary of the date hereof; provided, however,
it shall automatically renew for additional one year terms on each anniversary
date hereof unless notice of termination is given in writing at least 90 days
prior to expiration of the initial term or the renewal term, as the case may be.
The Company may terminate this Agreement at any time for Cause or without Cause
(as defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, his role as an officer. If Employee is serving as a member of the Company’s
Board, Employee agrees to resign from the Board effective immediately upon
termination of this Agreement.

 

(A)         Termination Date. The date which the Board of the Company designates
as the termination date or, if Employee terminates this Agreement, the date
designated by Employee as stated in the written notice delivered to the Company,
shall be referred to herein as the “Termination Date.”

 

(B)         Payment Upon Termination.

 

(i)          Termination By Employee. In the event Employee terminates this
Agreement, the Company shall be obligated to pay Employee that pro-rata portion
of his current semi-monthly Base Salary payment, as adjusted for any increase
thereto, which is earned but unpaid as of the Termination Date, any earned but
unpaid incentive compensation, any accrued but unpaid paid time off (“PTO”) due
to him through the Termination Date and any unreimbursed expenses. Employee will
not be entitled to, nor will he receive, any type of severance payment, unless
he has Good Reason, as defined below, to terminate this Agreement. If Employee
has Good Reason then he shall receive the severance outlined in subsection
(B)(ii)(b) below addressing Termination by the Company without Cause, subject to
its requirements for receipt of such payment. If Employee terminates Employee’s
employment pursuant to this subsection (B)(i), then the Company, at its option,
may require Employee to cease providing services during the thirty (30) day
notice period required therein; provided, however, for purposes of calculating
payment upon termination under this Agreement, Employee shall be treated as if
he was employed during such thirty (30) day period. “Good Reason” shall mean (1)
a material involuntary reduction in Employee’s duties, authority, reporting
responsibility or function by the Company, (2) a material reduction in
Employee’s compensation package other than as mutually agreed, (3) Employee’s
involuntary relocation to a principal place of work more than thirty (30) miles
from Charlotte, North Carolina or (4) a material breach by the Company of its
obligations hereunder, provided that, upon the occurrence of any of these acts
or omissions, Employee gives the Company notice of his belief that he has Good
Reason to terminate this Agreement and the Company fails to cure within thirty
(30) business days of receipt of Employee’s notice.

 

(ii)         Termination By Company.

 

A-2

 

 

(a)          Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of his current semi-monthly Base Salary
payment, as adjusted for any increase thereto, which is earned but unpaid as of
the Termination Date, any earned but unpaid incentive compensation, any accrued
but unpaid PTO due to him through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will he receive, any type of
severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, or (4) Employee’s willful breach of any material provision of this
Agreement or that certain Confidentiality and Noncompetition Agreement between
Employee and the Company which shall be entered into contemporaneously with this
Agreement (the “Confidentiality and Noncompetition Agreement”).

 

(b)          Without Cause. The Company may terminate this Agreement without
Cause effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
thirty (30) days following Employee’s Termination Date, shall be subject to
applicable withholdings. The severance and bonus payments outlined in this
Section are contingent on Employee fully complying with the terms of the
Confidentiality and Noncompetition Agreement signed contemporaneously herewith.
If Employee fails to so comply, Employee agrees that the Company has the right
to cease making the payments described in this Section and that the Company is
entitled to recover from Employee any payments it has already made to Employee.

 

(iii)        Change in Control. In the event, within 24 months following a
Change in Control of the Company: (A) Employee is terminated without Cause by
the Company, or (B) Employee terminates his employment for Good Reason, in lieu
of the severance payment outlined in (b) above, Employee will receive, in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of (i) Employee’s then current Base
Salary, as adjusted for any increase thereto and (ii) an amount equal to
Employee’s previous year’s Incentive Compensation Plan payment. In the event
Employee did not receive an Incentive Compensation Plan payment the previous
year, the incentive amount shall be 50% of the “target amount” as defined in the
Company’s Incentive Compensation Plan for the year in which termination occurs.
Such amount shall be paid in a lump sum within 60 days of the Termination Date
subject to subsection 3(C) hereof. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

A-3

 

 

In the event it shall be determined that any payment or distribution to or for
the benefit of Employee under this subsection (iii) or the acceleration thereof
(the "Triggering Payment") would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
interest or penalties with respect to such excise tax (collectively, such excise
tax, together with any such interest or penalties, the "Excise Tax") (all such
payments and benefits, including any cash severance payments payable pursuant to
any other plan, arrangement or agreement, hereinafter referred to as the "Total
Payments"), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). All determinations required to
be made under this subsection (iii) shall be made in writing within ten (10)
business days of the receipt of notice from Employee that there has been a
Triggering Payment by the independent accounting firm then retained by the
Company in the ordinary course of business (which firm shall provide detailed
supporting calculations to the Company and Employee) and such determinations
shall be final and binding on the Company and Employee. Any fees incurred as a
result of work performed by any independent accounting firm hereunder shall be
paid by the Company.

 

(iv)         Vesting. In the event of: (i) a termination by the Company without
Cause, (ii) a termination by Employee for Good Reason, (iii) a Change in
Control, or (iv) the voluntary retirement of the Employee subsequent to reaching
the age of 63, occurring prior to Employee fully vesting in any options or
restricted equity, then the vesting schedule shall be accelerated so that
Employee will be deemed fully vested with respect to such options or restricted
equity.

 

(v)          Disability. The Company may terminate Employee’s employment upon
Employee’s total disability. Employee shall be deemed to be totally disabled for
purposes of this Agreement if he is unable to perform his essential job duties
under this Agreement by reason of a mental or physical illness or condition
lasting for a period of 120 consecutive days or more, taking into consideration
any reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Company. Whether Employee is
entitled to receive his Base Salary during the period he is unable to work prior
to termination hereunder is contingent on other Company policies and the amount
of leave Employee has available to him under those policies. Upon termination by
reason of Employee’s disability, the Company’s sole and exclusive obligation
will be to pay Employee that pro-rata portion of his current semi-monthly Base
Salary payment, as adjusted for any increase thereto, which is earned but unpaid
as of the Termination Date, any earned but unpaid bonus and any accrued but
unpaid PTO due to him through the Termination Date.

 

A-4

 

 

(vi)         Death. This Agreement shall terminate immediately and without any
action on the part of the Company if Employee dies. In such an event, Employee’s
estate shall receive from the Company, in a single lump sum, an amount equal to
(i) that pro-rata portion of his current semi-monthly Base Salary payment, as
adjusted for any increase thereto, which is earned but unpaid as of the date of
Employee’s death unless earlier terminated due to disability as set forth in
subsection 3(B)(v) above and (ii) any bonus compensation earned by Employee but
unpaid prior to Employee’s death, plus other death benefits, if any, generally
applicable to the Company’s employees.

 

(C)         The following rules shall apply with respect to the distribution of
payments and benefits, if any, to be provided to Employee under Section 3(B) of
this Agreement, as applicable:

 

(i)          Notwithstanding anything to the contrary contained herein, no
payments shall be made to Employee upon Employee’s termination of employment
from the Company under this Agreement unless such termination of employment is a
“separation from service” within the meaning of Section 409A of the Code. For
purposes of determining the timing of payments under this Section 3 only,
“Termination Date” shall be deemed to mean the date on which Employee
experiences a “separation from service” within the meaning of Section 409A of
the Code.

 

(ii)         It is intended that each installment of the payments and benefits
provided under this Section 3(B)(ii)(b), if any, shall be treated as a separate
“payment” for purposes of Section 409A of the Code.

 

(iii)        Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that are
subject to the provisions of Section 409A of the Code shall not be made prior to
the six-month anniversary of Employee’s Termination Date.  Thereafter, any
payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty (30)
days following such anniversary.

 

4.          Release. Employee agrees that payment by the Company of the amounts
set out above (in the event of a termination by the Company Without Cause,
termination by Employee for Good Reason or due to a Change in Control) is
contingent upon Employee executing a mutual release, acceptable to the Company
and Employee which shall recite that such payment is in full and final
settlement of any and all actions, causes of actions, suits, claims, demands and
entitlements whatsoever which Employee has or may have against the Company or
which the Company may have against Employee, their respective affiliates and any
of their respective directors, officers, employees, shareholders,
representatives, successors and assigns arising out of Employee’s hiring, his
employment and the termination of his employment or this Agreement.

 

A-5

 

 

5.          Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

6.          Survival Of Certain Provisions. Any provisions hereof that, by their
nature, would survive the termination hereof shall not be discharged or
dissolved upon, but shall survive the termination of the employment of Employee
with the Company.

 

7.          Representations And Warranties Of Employee. As of the date hereof
and at all times during the term hereof, Employee represents and warrants to the
Company that (a) Employee has not entered into and is not bound by any
agreement, understanding or restriction (including, without limitation, any
covenant restricting competition or solicitation or agreement relating to trade
secrets or confidential information) with any third party that in any way
limits, restricts or would prevent the employment of him by the Company under
this Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

 

8.          Indemnity. Employee acknowledges that the Company has relied upon
the representations contained in Section 7 hereof. Employee agrees to indemnify
and hold the Company, its directors, officers, employees, agents,
representatives, affiliates, parent, subsidiary and related companies,
representatives and consultants and their insurers and attorneys harmless
against any and all claims, liabilities, losses, damages, costs, fees or
expenses including, without limitation, reasonable legal fees and costs incurred
by the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers by reason of an alleged violation by Employee of
any of the representations contained in Section 7 hereof.

 

9.          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given upon receipt if delivered
personally, or when sent if mailed by registered or certified mail (return
receipt requested) to the Parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Company Campus Crest Communities, Inc.   2100 Rexford Road, Suite 414
  Charlotte, NC 28211   Attention:  Donald L. Bobbitt, Jr.     With copy to Dawn
H. Sharff, Esq.   Bradley Arant Boult Cummings LLP   One Federal Place   1819
Fifth Avenue North   Birmingham, AL 35203

 

A-6

 

 

If to Employee Donald L. Bobbitt, Jr.   3231 Foxcroft Road   Charlotte, NC 28211

 

10.         Enforceability and Reformation; Severability. The Parties intend for
all provisions of this Agreement to be enforced to the fullest extent permitted
by law. Accordingly, in the event that any provision or portion of this
Agreement is held to be illegal, invalid or unenforceable, in whole or in part,
for any reason, under present or future law, such provision shall be severable
and the remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

 

11.         Benefit. The rights, obligations and interests of Employee hereunder
may not be sold, assigned, transferred, pledged or hypothecated. Employee shall
have no right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

 

12.         Dispute Resolution. All controversies, claims, issues and other
disputes (collectively, “Disputes”) arising out of or relating to this Agreement
or Employee’s employment hereunder shall be subject to the applicable provisions
of this Section.

 

(A)         Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B)         Interstate Commerce. The Parties hereto acknowledge that (i) they
have read and understood the provisions of this Section regarding arbitration
and (ii) performance of this Agreement will be in interstate commerce as that
term is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
parties contemplate substantial interstate activity in the performance of this
Agreement including, without limitation, interstate travel, the use of
interstate phone lines, the use of the U.S. mail services and other interstate
courier services.

 

A-7

 

 

(C)         Waiver of Jury Trial. If any Dispute is not arbitrated for any
reason, the parties desire to avoid the time and expense relating to a jury
trial of such Dispute. Accordingly, the parties, for themselves and their
successors and assigns, hereby waive trial by jury of any Dispute. The Parties
acknowledge that this waiver is knowingly, freely, and voluntarily given, is
desired by all Parties and is in the best interests of all Parties.

 

13.         Amendment. This Agreement may not be amended, modified or changed,
in whole or in part, except by a written instrument signed by a duly authorized
officer of the Company and by Employee.

 

14.         Waiver. No failure or delay by either of the Parties in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

15.         Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Agreement and has had access to independent legal
counsel of his choice to the extent deemed necessary to interpret the legal
effect hereof.

 

16.         Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of North Carolina. For any claims
for relief which are excepted from the arbitration provision as set out above,
the Parties submit to the service and exclusive personal jurisdiction of the
federal or state courts of Charlotte, North Carolina and irrevocably waive all
defenses inconsistent with the terms of this Section.

 

17.         Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

18.         Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

19.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

20.         Interpretation. The language used in this Agreement shall not be
construed in favor of or against either of the Parties, but shall be construed
as if both of the Parties prepared this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any such Party.

 

A-8

 

 

21.         Execution of Further Documents. The Parties covenant and agree that
they shall, from time to time and at all times, do all such further acts and
execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

22.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, his heirs, executors, administrators and legal
representatives. Employee may not assign any of his obligations under this
Agreement.

 

23.         Entire Agreement. This Agreement and the Exhibit attached hereto
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements
and understanding between the Parties with respect to that subject matter.

 

24.         Compliance with Section 409A of the Code. This Agreement is intended
to comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.         By:           Name:           Title:  
          EMPLOYEE:           DONALD L. BOBBITT, JR.

 

A-9

 

 

Exhibit A – Employment Agreement with Donald L. Bobbitt, Jr.

 

Compensation and Benefits

 

(A)         Employee’s employment with the Company shall become effective on
October ___, 2010.

 

(B)         Employee shall receive a base salary of $250,000 per year, which
will increase to $275,000 per year effective on January 1, 2012 (as such base
salary may hereafter from time to time be adjusted as provided herein, the “Base
Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by the
Company’s Compensation Committee and the Board of the Company and may be
adjusted upward in its sole discretion. The Base Salary shall be paid during the
period of employment, by direct deposit according to the Company’s current
standard pay practice of 26 pay periods per year (semi-monthly) or in accordance
with the Company’s relevant policies and practices in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

 

(C)         In addition to the Base Salary, Employee is eligible to participate
in the Company’s Incentive Compensation Plan (the “Plan”) with a target
potential bonus equal to fifty percent (50%) of his Base Salary, with the
potential to achieve one hundred percent (100%) of Base Salary if stretch
performance targets are achieved. This plan shall be approved annually by the
Compensation Committee and approved by the Board of the Company. Employee’s
eligibility for or entitlement to any payments under the Plan shall be subject
to the terms of the Plan.

 

(D)         In addition to the Base Salary and Employee’s participation in the
Plan, Employee shall receive a one-time bonus of $250,000 upon completion of the
public stock offering of the Company.

 

(E)         In accordance with its terms, Employee is eligible to participate in
the Company’s Equity Incentive Compensation Plan (the “EICP”). The Employee will
be issued 8,056 vested shares of restricted common stock of the Company in
satisfaction of Employee’s vested interest in awards under the terminated
deferred compensation plan (the “DCP”) of Campus Crest Group, LLC, which shares
will be issued one year after the date of termination of the DCP. In addition,
the Employee will receive a grant of 14,536 shares of restricted common stock of
the Company on the Effective Date, a grant of 22,592 shares of restricted common
stock of the Company on January 1, 2012 and a grant of 10,370 shares of
restricted common stock of the Company on January 1, 2013, which grants of
shares will vest ratably on each of the first, second and third anniversaries of
the date of grant. Employee's rights and entitlements with respect to any such
benefits shall be subject to the provisions of the EICP, which Employee
acknowledges.

 

(F)         Employee shall receive a car allowance of $1,000 per month.

 

A-10

 

 

(G)         Subject to, and in accordance with, their terms, Employee shall be
entitled to participate in any plans, insurance policies or contracts maintained
by the Company relating to retirement, health, disability, vacation, auto, and
other related benefits. These currently include health, dental and life
insurance, and 401K. Employee is eligible to accrue compensated business days of
PTO each year, initially accruing at the rate of one and 83/1000ths (1.083) days
per month of service, beginning with the completion of Employee’s first month of
service. After the completion of Employee’s first year of employment, for each
additional year employed thereafter, Employee shall accrue one additional day of
PTO. By way of example only, Employee shall accrue PTO at a rate of one and
167/1000ths (1.167) days per month beginning the first day of his second year of
employment. PTO is accrued on a calendar year basis with a total maximum accrual
of twenty-one (21) days per year. Up to five (5) days of unused PTO may be
carried over from one year to the following year, but carried-over PTO must be
used within the year following its accrual. Upon Employee’s termination from the
Company, current year accrued but unused PTO will be considered for payment to
Employee, but carried-over PTO will not be paid to Employee. PTO generally may
not be used in advance of its accrual, but any unaccrued but used PTO will be
considered an advance and will be deducted from Employee’s final paycheck upon
termination. Employee is also eligible for eight (8) paid holidays per year as
designated by the Company. Employee’s rights and entitlements with respect to
any such benefits shall be subject to the provisions of the relevant plans,
contracts or policies providing such benefits. Nothing contained herein or in
any employment offer shall be deemed to impose any obligation on the Company to
maintain or adopt any such plans, policies or contracts or to limit the
Company’s right to modify or eliminate such plans, policies or contracts in its
sole discretion.

 

(H)         Employee hereby acknowledges and agrees that, except as set forth in
this Exhibit, he shall not be entitled to receive any other compensation,
payments or benefits in connection with his employment under this Agreement.

 

A-11

 

